Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 16, 2020                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

  161465 & (28)(29)(30)                                                                                    David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 161465
                                                                     COA: 353629
                                                                     Washtenaw CC: 18-000596-FC
  JACOB LANGSTON-PORTER LABELLE,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the motions for immediate consideration are GRANTED.
  The application for leave to appeal the June 12, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for stay is DENIED.

           MCCORMACK, C.J., did not participate due to her preexisting relationship with a
  party.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 16, 2020
           b0616
                                                                                Clerk